Title: To Thomas Jefferson from De Lormerie, 28 May [1789]
From: Lormerie, M. de
To: Jefferson, Thomas


[Paris], 28 May [1789]. Encloses a packet “qui contient des Papiers interéssans pour le Genèral Washington,” which he requests TJ to put in his trunks and by the same vessel that takes him to America.—He would call to pay his respects but for fear of importuning TJ “dans ces derniers moments, où je pars moi meme pour la campagne.”—Asks him to let him know if the packet “pour le Genèral lui a eté remis Exactement”—“P.S. S’il y avoit quelques bonnes nouvelles de la prosperité de Kentucky, Je serois bien enchanté de les connoitre.”
